                 Case 2:19-cv-01485-JCC Document 1 Filed 09/16/19 Page 1 of 11




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 7
                                          AT SEATTLE
 8
       SEA SHEPHERD LEGAL,                            NO. 2:19-cv-1485
 9
                             Plaintiff,               PLAINTIFF SEA SHEPHERD
10                                                    LEGAL’S COMPLAINT FOR
       v.                                             DECLARATORY AND INJUNCTIVE
11
                                                      RELEF (FREEDOM OF
12                                                    INFORMATION ACT)
       NATIONAL OCEANIC AND
13     ATMOSPHERIC ADMINISTRATION,
       an agency of the United States; NATIONAL
14     MARINE FISHERIES SERVICE,
15     an agency of the United States,

16                           Defendants.

17
                                             INTRODUCTION
18

19          1.     This action is brought to remedy violations of the Freedom of Information Act

20   (“FOIA”), 5 U.S.C. § 552 et seq. Specifically, it challenges the failure of the National Oceanic and

21   Atmospheric Administration (“NOAA”) and the National Marine Fisheries Service (“NMFS”)

22   (collectively “Federal Defendants”) to provide a legally sufficient determination within the time

23   required by FOIA in regard to Plaintiff Sea Shepherd Legal’s (“Plaintiff”) July 15, 2019 request for

24   information and a waiver of fees (“Supplemental FOIA Request”), as well as Federal Defendants’

25   failure to disclose promptly those records responsive to the Supplemental FOIA Request.


                                                                      SEA SHEPHERD LEGAL
                                                                      2226 Eastlake Ave. East, No. 108
     COMPLAINT                                      -1-               Seattle, Washington 98102
                                                                      (206) 504-1600.
                 Case 2:19-cv-01485-JCC Document 1 Filed 09/16/19 Page 2 of 11




 1          2.     This action is distinct from, but related to, Plaintiff’s lawsuit (19-cv-00463) against

 2   Federal Defendants stemming from Plaintiff’s December 21, 2018 request for records (“Initial FOIA

 3   Request”). Plaintiff has filed a Notice of Related Case in conjunction with the present Complaint.

 4   Counsel for Plaintiff intends to confer with counsel for Federal Defendants in an attempt to

 5   consolidate these matters according to Federal Rule of Civil Procedure 42 and Local Rule 42.

 6          3.     Independent of the Initial and Supplemental FOIA Requests, on February 6, 2019,
 7   Plaintiff issued a formal petition requesting the Secretaries of Homeland Security, the Treasury, and
 8   Commerce to perform their non-discretionary duties established by Section 101(a)(2) of the Marine
 9   Mammal Protection Act (“MMPA”), 16 U.S.C. § 1371(a)(2) (“Imports Provision”), to “ban the
10   importation of commercial fish or products from fish” sourced using fishing activities that “result[]
11   in the incidental kill or incidental serious injury” of the critically endangered Māui dolphin
12   (Cephalorhynchus hectori maui) “in excess of United States standards.”              Plaintiff requested a
13   response to its petition within 60 days.
14
            4.     On July 10, 2019, NMFS published a notice in the Federal Register entitled
15
     “Notification of the Rejection of the Petition To Ban Imports of All Fish and Fish Products from
16
     New Zealand that Do Not Satisfy the Marine Mammal Protection Act,” 84 Fed. Reg. 32853 (July 10,
17
     2019) (“Notification of Denial”).
18
            5.     In the Supplemental FOIA Request described in Paragraph 1 above, Plaintiff asked for
19
     documents in NMFS’s possession regarding the Māui dolphin, to the extent that such documents
20
     were created or acquired by NMFS between March 18, 2019 and the date of any searches performed
21
     pursuant to the Supplemental FOIA Request. Specifically, Plaintiff requested all records within the
22
     relevant time period relating to (1) NMFS’s analysis of bycatch of, or other interactions with, Māui
23
     dolphins by the New Zealand fisheries identified in the 2018 Final List of Foreign Fisheries; (2)
24
     NMFS’s communications with New Zealand authorities in connection with NMFS’s preparation of
25


                                                                       SEA SHEPHERD LEGAL
                                                                       2226 Eastlake Ave. East, No. 108
     COMPLAINT                                       -2-               Seattle, Washington 98102
                                                                       (206) 504-1600.
                 Case 2:19-cv-01485-JCC Document 1 Filed 09/16/19 Page 3 of 11




 1   the Notification of Denial; and (3) NMFS’s analysis or consideration of the application of the

 2   Imports Provision of the MMPA to New Zealand fisheries interacting with the Māui dolphin. See

 3   Exhibit A.

 4          6.     As of the date of this Complaint, Federal Defendants have not made a legally adequate
 5   determination regarding the release of documents subject to the Supplemental FOIA Request, nor
 6   have Federal Defendants provided a timeline or other plan for compliance with the requirements of
 7   FOIA to indicate when or whether the Supplemental FOIA Request will be satisfied.
 8
            7.     Federal Defendants are unlawfully withholding a determination on Plaintiff’s
 9
     Supplemental FOIA Request and are further violating FOIA by failing to disclose promptly any
10
     responsive records. By failing to make a timely and adequate determination, and by failing to
11
     disclose responsive records in a prompt fashion, Federal Defendants failed to comply with the
12
     statutory mandates and deadlines imposed by FOIA.
13
            8.     Accordingly, Plaintiff seeks declaratory relief establishing that Federal Defendants
14
     have violated FOIA. Plaintiff also seeks injunctive relief directing Federal Defendants to make a
15
     determination on the Supplemental FOIA Request, provide a timeline for the release of responsive,
16
     non-exempt documents, and promptly provide the requested material free of cost. Finally, Plaintiff
17
     seeks recovery of attorney’s fees and costs as provided by FOIA.
18
19          9.     Plaintiff brings this lawsuit to obtain a determination on the Supplemental FOIA

20   Request and, ultimately, timely disclosure of critical information related to NMFS’s involvement in

21   fulfilling its duties under the MMPA in general, and the Imports Provision in particular, related to

22   bycatch protections for Māui dolphins. Given the significant potential negative impact of New

23   Zealand fisheries on the rapidly diminishing population of Māui dolphins — estimated to consist of

24   only 44 to 57 individuals worldwide — and the strong public interest in disclosure of information

25   that may directly assist Plaintiff’s time-sensitive ongoing efforts to protect the Māui dolphin,


                                                                        SEA SHEPHERD LEGAL
                                                                        2226 Eastlake Ave. East, No. 108
     COMPLAINT                                      -3-                 Seattle, Washington 98102
                                                                        (206) 504-1600.
               Case 2:19-cv-01485-JCC Document 1 Filed 09/16/19 Page 4 of 11




 1   Plaintiff seeks expeditious treatment of its Complaint pursuant to 28 U.S.C. § 1657.

 2                                     STATUTORY BACKGROUND
 3
            10.   Upon receipt of a written request that “reasonably describes” the records sought and
 4
     complies with “published rules . . . and procedures to be followed,” agencies of the United States
 5
     government are required to disclose their records “promptly,” unless they can be lawfully withheld
 6
     from disclosure under one of nine specific exemptions in FOIA. 5 U.S.C. § 552(a)(3)(A).
 7
            11.   FOIA provides that agencies shall “determine within 20 [working] days . . . after the
 8
     receipt of any such request whether to comply with such request and shall immediately notify the
 9
     person making such request of such determination and the reasons therefore, and of the right of such
10
     person to appeal to the head of the agency any adverse determination.” Id. at. § 552(a)(6)(A)(i).
11
12          12.   In “unusual circumstances,” an agency may extend the twenty-day time limit for up to

13   ten working days by providing written notice to the requester setting forth the unusual circumstances

14   and the date on which the determination is expected to be dispatched. Id. at § 552(a)(6)(B)(i).

15          13.   In some limited circumstances, FOIA allows an agency to seek an extension potentially
16   beyond ten days. Specifically, FOIA requires an agency to provide written notification to the
17   requester: (1) offering an opportunity to limit the scope of the request so that it may be processed
18   within the twenty working day limit, or (2) offering an opportunity to arrange with the agency an
19   “alternative time frame” for processing the request. Id. at § 552(a)(6)(B)(ii). If the agency elects
20   this option, it must make its FOIA Public Liaison available to the requester to assist in any disputes
21   with the agency. Id.
22
            14.   Following its determination as to “whether to comply with” a request for records, the
23
     agency must then make the requested records “promptly” available, 5 U.S.C. § 552(a)(3)(A),
24
     (a)(6)(C)(i), unless it can establish that it may lawfully withhold records, or portions of records, from
25


                                                                          SEA SHEPHERD LEGAL
                                                                          2226 Eastlake Ave. East, No. 108
     COMPLAINT                                        -4-                 Seattle, Washington 98102
                                                                          (206) 504-1600.
              Case 2:19-cv-01485-JCC Document 1 Filed 09/16/19 Page 5 of 11




 1   disclosure under narrowly defined FOIA exemptions listed in § 552(b). In doing so, the agency must

 2   make reasonable efforts to search for records in a manner that is reasonably calculated to locate all

 3   records responsive to the FOIA request. Id. at § 552(a)(3)(C)-(D).

 4          15.   The statutory time limit governing the agency’s decision as to “whether to comply
 5   with” a request for records (generally, twenty working days) also governs decisions on fee-waiver
 6   requests. The agency may only toll the time period for purposes of a fee-waiver request if it solicits,
 7   during the pendency of the time period, additional information “necessary to clarify with the
 8   requester issues regarding fee assessment.” 5 U.S.C. § 552(a)(6)(A)(ii)(II). As amended, FOIA
 9   provides that “[a]n agency shall not assess search fees . . . if the agency fails to comply with any
10   time limit under paragraph (6).” 5 U.S.C. § 552(a)(4)(A)(viii). Paragraph (6), of course, includes
11   the basic twenty-day limit, along with the possibility of tolling to request clarification on a fee-
12   waiver request and the possibility of a ten-day extension for unusual circumstances.
13
            16.   If the agency fails to make a determination on a document request within twenty
14
     working days, or within the limited additional time permitted upon proper notification of “unusual
15
     circumstances,” the requester is deemed to have constructively exhausted administrative remedies
16
     and may seek judicial review. Id. at § 552(a)(6)(C)(i).
17
                                       JURISDICTION AND VENUE
18
19          17.   The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B) (FOIA)

20   and 28 U.S.C. § 1331 (federal question). This Court may grant declaratory relief under 28 U.S.C. §

21   2201 et seq. (Declaratory Judgment Act) and injunctive relief under 5 U.S.C. § 552(a)(4)(B) (FOIA).

22   An actual, justiciable controversy exists within the meaning of the Declaratory Judgment Act

23   between Plaintiff and Federal Defendants. The Court has jurisdiction, upon receipt of a complaint,

24   “to enjoin the agency from withholding agency records and to order the production of any agency

25   records improperly withheld from the complainant.” 5 U.S.C. § 552(a)(4)(B).


                                                                          SEA SHEPHERD LEGAL
                                                                          2226 Eastlake Ave. East, No. 108
     COMPLAINT                                       -5-                  Seattle, Washington 98102
                                                                          (206) 504-1600.
               Case 2:19-cv-01485-JCC Document 1 Filed 09/16/19 Page 6 of 11




 1          18.    Venue is proper in this Court pursuant to 5 U.S.C. § 552(a)(4)(B), which provides

 2   venue for FOIA cases in this district as the district in which Plaintiff resides. Plaintiff maintains a

 3   principal office in the Western District of Washington. Venue is also proper under 28 U.S.C. §

 4   1391(b) because Federal Defendants are subject to personal jurisdiction in this federal district.

 5                                                  PARTIES

 6
            19.    Plaintiff is a nonprofit public interest law organization dedicated to its mission to save
 7
     marine wildlife and habitats by enforcing, strengthening, and developing protective laws, treaties,
 8
     policies, and practices worldwide.       Plaintiff uses public outreach, education, and litigation to
 9
     advocate for greater protection of marine wildlife and habitats.
10
            20.    Plaintiff’s interests are harmed by Federal Defendants’ failure to make a determination
11
     upon the Supplemental FOIA Request or otherwise to release the requested documents, which
12
     prevents Plaintiff from obtaining, analyzing, disseminating and using the requested information to
13
     advance Plaintiff’s mission of ensuring the protection of marine wildlife in general and Māui
14
     dolphins in particular.
15
            21.    Defendant NMFS is an agency of the U.S. Department of Commerce that has been
16
     delegated the responsibility for implementing the MMPA, 16 U.S.C. §§ 1361 et seq. NMFS is the
17
     United States government agency with primary responsibility to ensure that the requirements of the
18
     MMPA are followed and enforced, including the requirement that foreign fisheries exporting their
19
     products to the United States meet United States standards for limiting bycatch of marine mammals.
20
     NMFS is in possession and control of the records that Plaintiff seeks.
21
22          22.    Defendant NOAA is an agency of the U.S. Department of Commerce with supervisory

23   responsibility for NMFS. NOAA administers and oversees FOIA requests made to NMFS. NOAA

24   is in possession and control of the records that Plaintiff seeks.

25


                                                                         SEA SHEPHERD LEGAL
                                                                         2226 Eastlake Ave. East, No. 108
     COMPLAINT                                         -6-               Seattle, Washington 98102
                                                                         (206) 504-1600.
                 Case 2:19-cv-01485-JCC Document 1 Filed 09/16/19 Page 7 of 11




 1                                        FACTUAL BACKGROUND

 2             23.   On July 15, 2019, Plaintiff submitted its Supplemental FOIA Request via FOIAonline
 3   to NMFS, reasonably describing all documents for which Plaintiff sought disclosure. See Exhibit A.
 4
               24.   The twentieth working day following July 15, 2019 was August 12, 2019.
 5
               25.   As explained below, Plaintiff has received three written communications from Federal
 6
     Defendants, none of which satisfy FOIA’s requirements.
 7
 8             26.   On July 15, 2019, Plaintiff received the first written communication from Federal

 9   Defendants confirming receipt of Plaintiff’s FOIA Request. See Exhibit B.

10             27.   On July 16, 2019, Plaintiff received the second written communication from Federal
11   Defendants. In this communication, Federal Defendants informed Plaintiff that its request for a fee
12   waiver had been granted. See Exhibit C.
13
               28.   On September 4, 2019, Plaintiff received the third and final written communication
14
     from Federal Defendants.        In this communication, Federal Defendants again “acknowledge[d]
15
     receipt” of the Supplemental FOIA Request and confirmed the waiver of fees. Exhibit D.
16
               29.   In addition, Federal Defendants purported to extend the default twenty-day time period
17
     on grounds of “unusual circumstances.” Id. (citing 15 C.F.R. § 14.6(d)(2)). See also 5 U.S.C. §
18
     552(a)(6)(B)(i) (providing that the twenty-day period “may be extended by written notice” setting
19
     forth “unusual circumstances”).      However, Federal Defendants’ attempt to invoke the ten-day
20
     extension period was clearly invalid, as the twentieth working day following the July 15, 2019
21
     Supplemental FOIA Request had already passed several weeks beforehand (on August 12, 2019).
22
     See 15 C.F.R. § 14.6(d)(1) (providing that components seeking an extension “shall, before expiration
23
     of the twenty-day period to respond, notify the requester of the extension in writing”) (emphasis
24
     added).
25


                                                                         SEA SHEPHERD LEGAL
                                                                         2226 Eastlake Ave. East, No. 108
     COMPLAINT                                        -7-                Seattle, Washington 98102
                                                                         (206) 504-1600.
               Case 2:19-cv-01485-JCC Document 1 Filed 09/16/19 Page 8 of 11




 1           30.     Notably, in their September 4 communication, Federal Defendants did not indicate

 2   whether, or to what extent, they would comply with the Supplemental FOIA Request. Rather,

 3   Federal Defendants merely stated they needed additional time to “search for, collect, and

 4   appropriately examine” the relevant records. Exhibit D. Federal Defendants stated that they would

 5   likely “complete” this task by October 1, 2019. Id. Federal Defendants did not state, on the other

 6   hand, that they anticipated releasing records by that date or any other date.

 7           31.     While Federal Defendants may attempt to characterize the September 4 communication
 8   as a proper “determination” in compliance with 5 U.S.C. § 552(a)(6)(A)(i), such a characterization is
 9   contrary to the statutory language and controlling precedent. The determination required by section
10   552(a)(6)(A)(i) is a determination “whether to comply with [the FOIA] request.”                         5 U.S.C. §
11   552(a)(6)(A)(i). Further, the statute requires the agency to “immediately notify the person making
12   such request of,” inter alia, “such determination and the reasons therefor[.]” 5 U.S.C. §
13   552(a)(6)(A)(i)(I). The courts have interpreted this language to preclude agency efforts to claim
14   compliance by merely stating a future intent to eventually produce documents and claim exemptions
15   as warranted.
16
             32.     As of the date of this Complaint, Plaintiff has not received a legally sufficient
17
     determination on its Supplemental FOIA Request.
18
             33.     Plaintiff believes and alleges that Federal Defendants are unlawfully withholding a
19
     determination on its Supplemental FOIA Request.
20
21           34.     Federal Defendants have not offered any valid explanation for their delay, and they

22   have failed to estimate when, or to indicate whether, they will comply with their obligations under

23   FOIA.

24           35.     Because Federal Defendants have “fail[ed] to comply with the applicable time limit
25   provisions,” Plaintiff has constructively exhausted its administrative remedies with respect to the

                                                                          SEA SHEPHERD LEGAL
                                                                          2226 Eastlake Ave. East, No. 108
     COMPLAINT                                        -8-                 Seattle, Washington 98102
                                                                          (206) 504-1600.
               Case 2:19-cv-01485-JCC Document 1 Filed 09/16/19 Page 9 of 11




 1   requested documents. 5 U.S.C. § 552(a)(6)(C)(i).

 2                                       FIRST CLAIM FOR RELIEF
 3                                 Violation of Freedom of Information Act
 4                                 Failure To Respond with a Determination

 5          36.   Plaintiff herein incorporates all allegations contained in the preceding paragraphs.
 6
            37.   FOIA provides that any person may obtain promptly those agency records that are not
 7
     subject to the FOIA disclosure exemptions. 5 U.S.C. § 552 (a)(3)(A).
 8
            38.   Plaintiff properly requested records within the control of Federal Defendants.
 9
10          39.   Federal Defendants failed to provide Plaintiff with a determination as to whether

11   Federal Defendants have any non-exempt records responsive to the Supplemental FOIA Request and

12   whether they intended to release such records within the required timeframe.                          Id. at §§

13   552(a)(6)(A)(i); 552(a)(6)(B).

14          40.   Federal Defendants failed to properly invoke and comply with FOIA’s provision
15   allowing a ten-day extension of the twenty-day FOIA compliance period for “unusual
16   circumstances.” Id. at § 552(a)(6)(B)(i).
17
            41.   Federal Defendants failed to properly invoke and comply with FOIA’s provision
18
     permitting an extension of potentially greater than ten working days by offering Plaintiff an
19
     opportunity to arrange with the agency an alternative time frame for processing the request or a
20
     modified request. Id. at § 552(a)(6)(B)(ii).
21
            42.   Federal Defendant’s failure to comply with FOIA is subject to judicial review under 5
22
     U.S.C. § 552(a)(4)(B).
23
            43.   Accordingly, Plaintiff is entitled to injunctive and declaratory relief with respect to a
24
     determination on the Supplemental FOIA Request.
25


                                                                        SEA SHEPHERD LEGAL
                                                                        2226 Eastlake Ave. East, No. 108
     COMPLAINT                                         -9-              Seattle, Washington 98102
                                                                        (206) 504-1600.
             Case 2:19-cv-01485-JCC Document 1 Filed 09/16/19 Page 10 of 11




 1                                    SECOND CLAIM FOR RELIEF

 2                                Violation of Freedom of Information Act
                                   Failure To Disclose Records Promptly
 3
 4          44.   Plaintiff herein incorporates all allegations contained in the preceding paragraphs.
 5          45.   FOIA requires Federal Defendants to process the Supplemental FOIA Request
 6   described herein and to promptly provide responsive records, or any reasonably segregable portion
 7   of a record not subject to specified FOIA exemptions.
 8
            46.   Federal Defendants violated Plaintiff’s rights under FOIA when they failed to promptly
 9
     disclose records, or to disclose reasonably segregable portions of lawfully exempt records, that are
10
     responsive to the Supplemental FOIA Request.
11
            47.   Federal Defendants’ failure to comply with FOIA is subject to judicial review under 5
12
     U.S.C. § 552(a)(4)(B).
13
14          48.   Accordingly, Plaintiff is entitled to injunctive and declaratory relief with respect to

15   Federal Defendants’ obligation to disclose responsive records promptly.

16                                         PRAYER FOR RELIEF

17
             Plaintiff respectfully requests that the Court enter judgment providing the following relief:
18
19           1.     Declare that Federal Defendants violated FOIA by failing to make a determination

20           on Plaintiff’s Supplemental FOIA Request within the statutory deadlines.

21           2.     Order Federal Defendants to provide Plaintiff with a final determination on its

22           Supplemental FOIA Request;

23           3.     Order Federal Defendants to conduct searches that are reasonably calculated to

24           locate all records — up to the date when the searches are conducted — responsive to the

25           Supplemental FOIA Request at no cost to Plaintiff;


                                                                         SEA SHEPHERD LEGAL
                                                                         2226 Eastlake Ave. East, No. 108
     COMPLAINT                                       - 10 -              Seattle, Washington 98102
                                                                         (206) 504-1600.
           Case 2:19-cv-01485-JCC Document 1 Filed 09/16/19 Page 11 of 11




 1        4.     Process and release all records responsive to the Supplemental FOIA Request at no

 2        cost to Plaintiff within twenty days from the date of such order;

 3        5.     Retain jurisdiction of this action to ensure the processing of the Supplemental

 4        FOIA Request and to ensure that no agency records are wrongfully withheld;

 5        6.     Award Plaintiff costs, including reasonable attorney’s fees and litigation costs in

 6        this action, pursuant to 5 U.S.C. § 552(a)(4)(E); and

 7        7.     Grant Plaintiff any relief that the Court deems just and proper.

 8
 9               Dated this __th day of September 2019

10                                                 s/ Brett W. Sommermeyer
                                                   Brett W. Sommermeyer (WA Bar No. 30003)
11                                                 SEA SHEPHERD LEGAL
                                                   2226 Eastlake Ave. East, No. 108
12
                                                   Seattle, WA 98102
13                                                 Phone: (206) 504-1600
                                                   Email: brett@seashepherdlegal.org
14
15
16                                                 s/ Catherine E. Pruett
                                                   Catherine E. Pruett (WA Bar No. 35140)
17                                                 SEA SHEPHERD LEGAL
                                                   2226 Eastlake Ave. East, No. 108
18                                                 Seattle, WA 98102
                                                   Phone: (206) 504-1600
19
                                                   Email: catherine@seashepherdlegal.org
20
21                                                 Attorneys for Plaintiff SEA SHEPHERD LEGAL
22
23
24

25


                                                                     SEA SHEPHERD LEGAL
                                                                     2226 Eastlake Ave. East, No. 108
     COMPLAINT                                    - 11 -             Seattle, Washington 98102
                                                                     (206) 504-1600.
